
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.48


STOCK PLEDGE AGREEMENT


        THIS STOCK PLEDGE AGREEMENT, dated as of June 17, 2002, is made by the
undersigned (herein, the "Pledgor") to and in favor of BANK ONE, KENTUCKY, N.A.,
in its capacity as "Agent" under the Credit Agreement defined below (herein, the
"Pledgee");

W I T N E S S E T H:

        WHEREAS, Pledgor is the record and beneficial owner of the issued and
outstanding shares of stock of each of those corporations listed on Schedule I
attached hereto (each, individually, a "Subsidiary" and, collectively, the
"Subsidiaries"), as such stock is described on Schedule I attached hereto (the
"Pledged Shares"); and

        WHEREAS, Pledgor, among other Obligors, has entered into a certain
Credit Agreement, dated as of June 17, 2002, with the Lenders party thereto, and
Pledgee acting as Agent on behalf of the Lenders, (as amended, modified or
supplemented from time to time hereafter, the "Credit Agreement"), pursuant to
which, subject to the terms and conditions set forth therein, Lenders have made
available certain financial accommodations to or for the benefit of Pledgor; and

        WHEREAS, as a condition precedent, among others, to the making of such
financial accommodations to or for the benefit of Pledgor under the Credit
Agreement, the Pledgor is required to execute and deliver this Stock Pledge
Agreement;

        NOW, THEREFORE, in consideration of the foregoing premises and to induce
the Lenders to provide the financial accommodations to or for the benefit of
Pledgor set forth in the Credit Agreement, Pledgor hereby agrees in favor of
Pledgee as follows:

        1.    Definitions.    In addition to the terms defined hereinabove,
unless otherwise defined herein, terms defined in the Credit Agreement are used
herein as therein defined, and the following shall have (unless otherwise
provided elsewhere in this Agreement) the following respective meanings (such
meanings being equally applicable to both the singular and plural form of the
terms defined):

        "Act" shall mean the Securities Act of 1933, as amended (or any similar
statute thereafter in effect).

        "Agreement" shall mean this Agreement, and shall include all further
amendments, modifications and supplements hereto and shall refer to this
Agreement as the same may be in effect at the time such reference becomes
operative.

        "Bankruptcy Code" shall mean title 11, United States Code, as amended
from time to time, and any successor statute thereto.

        "Event of Default" shall have the meaning assigned to such term in
Section 8(a) hereof.

        "Pledged Collateral" shall have the meaning assigned to such term in
Section 2 hereof.

        "Secured Obligations" shall have the meaning assigned to such term in
Section 3 hereof.

        "UCC" shall mean the Uniform Commercial Code of the State of New York.

        2.    Pledge.    Pledgor hereby pledges to Pledgee, and grants to
Pledgee a first priority security interest in, all of the following (all of the
following, herein, collectively, the "Pledged Collateral"):

        (a)  the Pledged Shares and the certificates representing the Pledged
Shares, and all dividends, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Shares; and

        (b)  all additional shares of stock of the Subsidiaries from time to
time acquired by Pledgor in any manner (which shares shall be deemed to be part
of the Pledged Shares) and the certificates

--------------------------------------------------------------------------------


representing such shares, and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

Anything contained herein or in any of the other Loan Documents to the contrary
notwithstanding, the pledge of the capital stock of any Subsidiary organized
outside of the United States shall be limited in an amount equal to 65% of the
issued and outstanding capital stock of such subsidiary.

        3.    Security for Obligations.    This Agreement secures, and the
Pledged Collateral is security for, the prompt payment by Pledgor in full when
due, whether at stated maturity, by acceleration or otherwise, and the
performance by Pledgor of (a) all Obligations under the Credit Agreement and
(b) all duties, liabilities and obligations of Pledgor to Pledgee hereunder
(herein, collectively, the "Secured Obligations"). The term "Secured
Obligations" includes, without limitation, all interest, charges, expenses,
fees, attorneys' fees and other sums chargeable to Pledgor under this Agreement
or any of the other Loan Documents.

        4.    Delivery of Pledged Collateral.    All certificates representing
or evidencing the Pledged Shares shall be delivered to and held by or on behalf
of Pledgee pursuant hereto and shall contain on the back of the document, or by
assignment separate therefrom, the endorsement in favor and to the order of
Pledgee, as such form and substance as Pledgee may, in its discretion, accept or
approve.

        5.    Representations and Warranties.    Pledgor represents and warrants
to Pledgee that:

        (a)  Pledgor is, and at the time of delivery of the Pledged Shares to
Pledgee pursuant to Section 4 hereof will be, the sole holder of record and the
sole beneficial owner of the Pledged Collateral free and clear of any lien
thereon or affecting the title thereto except for the lien and security interest
created by this Agreement.

        (b)  All of the Pledged Shares have been duly authorized, validly issued
and are fully paid and non-assessable.

        (c)  Pledgor has the right and requisite corporate authority to pledge,
assign, transfer, deliver, deposit and set over the Pledged Collateral to
Pledgee as provided herein. This Agreement is the legal, valid and binding
obligation of Pledgor, enforceable against Pledgor in accordance with its terms,
except as such enforcement is subject to the effect of (i) any applicable
bankruptcy, insolvency, fraudulent transfer, reorganization or other law
relating to or affecting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

        (d)  None of the Pledged Shares has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject.

        (e)  On the date hereof, the authorized capital stock of each Subsidiary
consists of the number of shares of common stock, with the number of shares
issued and outstanding, that are described in Schedule I hereto with regard to
such Subsidiary. As of the date hereof, (i) no subscription, warrant, option or
other right to purchase or acquire any shares of any class of capital stock of
any Subsidiary is authorized and outstanding, and (ii) there is no commitment by
any Subsidiary to issue any such shares, warrants, options or other such rights
or securities. The Pledged Shares constitute sixty-five percent (65%) of the
issued and outstanding shares of stock of Magnetek, S.p.A., one hundred percent
(100%) of the issued and outstanding shares of stock of Magnetek ADS
Power, Inc., Magnetek Mondel Holding, Inc., and J-Tec, Inc., and eighty percent
(80%) of the issued and outstanding shares of stock of Magnetek Leasing
Corporation.

        (f)    The pledge of the Pledged Collateral is not in contravention of
any law or of any agreement to which Pledgor is party or by which Pledgor is
otherwise bound, and no consent, approval,

2

--------------------------------------------------------------------------------


authorization or other order of, or other action by, any Person or notice to or
filing with, any Person is required for the pledge by Pledgor of the Pledged
Collateral pursuant to this Agreement, except to the extent the local law of the
jurisdiction of organization of a foreign subsidiary may prescribe certain
actions that must be taken to perfect a security interest in the capital stock
of a company organized under those laws.

        (g)  The pledge, assignment and delivery of the Pledged Collateral
pursuant to this Agreement will create a valid first priority lien on and a
first priority perfected security interest in the Pledged Collateral and the
proceeds thereof, securing the payment of the Secured Obligations.

        The representations and warranties set forth in this Section 5 shall
survive the execution and delivery of this Agreement.

        6.    Covenants.    Each Pledgor covenants and agrees, with respect to
itself and the Pledged Collateral owned by it, that until the Credit Agreement
has been terminated and the Secured Obligations have been paid in full:

        (a)  Without the prior written consent of Pledgee, Pledgor will not
sell, assign, transfer, pledge or otherwise encumber any of its rights in or to
the Pledged Collateral or any unpaid dividends or other distributions or
payments with respect thereto or grant a lien in any thereof.

        (b)  Pledgor will not, subsequent to the date of this Agreement, without
the prior written consent of Pledgee, cause or permit any Subsidiary to issue or
grant any warrants, stock options of any nature or other instruments convertible
into shares of any class of capital stock or issue any additional shares of
capital stock or sell or transfer any treasury stock.

        (c)  Pledgor will, at its expense, promptly execute, acknowledge and
deliver all such instruments and take all such action as Pledgee from time to
time may request in order to ensure to Pledgee the benefits of the lien and
security interest in and to the Pledged Collateral intended to be created by
this Agreement.

        (d)  Pledgor has and will defend the title to the Pledged Collateral and
the lien and security interest of Pledgee thereon against the claim of any
Person and will maintain and preserve such lien and security interest until the
date of termination of the Credit Agreement and payment in full of the Secured
Obligations.

        (e)  Pledgor will pay all taxes, assessments and charges levied,
assessed or imposed upon the Pledged Collateral before the same become
delinquent or become liens upon any of the Pledged Collateral except where the
same may be contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided.

        (f)    Except as permitted by Section 7(a)(ii) hereof with respect to
cash dividends, Pledgor will cause any additional Pledged Collateral issued to
or received by it to be forthwith deposited and pledged with Pledgee in each
case accompanied by instruments of assignment in conformity with Section 4
hereof.

        7.    Pledgor's Rights; Termination of Rights.    

        (a)  As long as no Event of Default shall have occurred and be
continuing:

          (i)  Pledgor shall have the right, from time to time, to vote and give
consents with respect to the Pledged Collateral or any part thereof for all
purposes not inconsistent with the provisions of this Agreement, the Credit
Agreement or any other Loan Document; provided, however, that no vote shall be
cast, and no consent shall be given or action taken by Pledgor which would have
the effect of impairing the position of Pledgee hereunder or which would
authorize or effect (A) the dissolution or liquidation, in whole or in part, of
any Subsidiary, (B) the consolidation or merger of any Subsidiary with any other
Person, (C) the sale, disposition or encumbrance of any material

3

--------------------------------------------------------------------------------

portion of the assets of any Subsidiary or a business or division of any
Subsidiary, (D) any change in the authorized number of shares, the stated
capital or the authorized shares of Subsidiaries or the issuance of any
additional shares of capital stock of any Subsidiary, or (E) the alteration of
the voting rights with respect to the capital stock of any Subsidiary, except in
each case as set forth in the Credit Agreement.

        (ii)  Pledgor shall be entitled, from time to time, to collect and
receive, for Pledgor's own use, all dividends paid in respect of the Pledged
Shares to the extent not in violation of the Credit Agreement other than any and
all (A) dividends paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Collateral; provided, however, that until actually paid all rights to
such dividends shall remain subject to the lien created by this Agreement.

        (b)  All dividends (other than such cash dividends as are permitted to
be paid to Pledgor in accordance with clause (a)(ii) above) and all other
distributions in respect of any of the Pledged Shares, whenever paid or made,
shall be delivered to Pledgee to hold as Pledged Collateral and shall, if
received by Pledgor, be received in trust for the benefit of Pledgee, be
segregated from all other property or funds of Pledgor, and be forthwith
delivered to Pledgee as Pledged Collateral in the same form as so received (with
any necessary endorsement or assignment).

        (c)  Upon the occurrence of an Event of Default and during the
continuance thereof, all of Pledgor's rights to exercise voting and other
consensual rights pursuant to Section 7(a)(i) hereof and all of Pledgor's rights
to receive any cash dividends pursuant to Section 7(a)(ii) hereof shall cease
and all such rights shall thereupon become vested in Pledgee who shall have the
sole and exclusive right to exercise the voting and other consensual rights
which Pledgor would otherwise be authorized to exercise pursuant to
Section 7(a)(i) hereof and to receive and retain the dividends which Pledgor
would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) hereof; provided, however, that notwithstanding anything
contained in this Agreement to the contrary, no voting or other consensual
rights shall be vested in Pledgee unless and until Pledgee gives written notice
to Pledgor that Pledgee intends to have such voting or other consensual rights
vest in itself. Upon the occurrence of an Event of Default and during the
continuation thereof, Pledgor shall pay over to Pledgee any cash dividends
received by Pledgor with respect to the Pledged Collateral and any and all money
and other property paid over to or received by Pledgee shall be retained by
Pledgee as Pledged Collateral hereunder and shall be applied in accordance with
the provisions hereof.

        8.    Defaults and Remedies.    (a) Each of the following shall
constitute an "Event of Default" hereunder:

          (i)  if there shall occur any Event of Default under the Credit
Agreement;

        (ii)  if any of the Pledged Collateral shall be attached or levied upon
or seized in any legal proceeding, or held by virtue of any lien or distress;

        (iii)  if Pledgor shall breach any covenant which (if susceptible to
cure) is not cured within five (5) days after the occurrence thereof (except
that no cure period shall apply with respect to breaches of covenants regarding
sales or dispositions of Pledged Collateral or the attachment of liens on or
security interests in the Pledged Collateral set forth herein); or

        (iv)  if Pledgor makes any misrepresentation of any material fact to
Pledgee in connection with this Agreement or any transaction relating thereto.

4

--------------------------------------------------------------------------------




        (b)  Upon the occurrence of an Event of Default and during the
continuation of such Event of Default, Pledgee may exercise all rights of a
secured party under the UCC. In addition, Pledgee is hereby authorized and
empowered to (i) transfer and register in its name or in the name of its nominee
the whole or any part of the Pledged Collateral, (ii) exercise the voting rights
with respect thereto, (iii) collect and receive all cash dividends and other
distributions made thereon, (iv) sell in one or more sales after ten (10) days'
notice of the time and place of any public sale or of the time after which a
private sale is to take place (which notice Pledgor agrees is commercially
reasonable), but without any previous notice or advertisement, the whole or any
part of the Pledged Collateral and (v) otherwise act with respect to the Pledged
Collateral as though Pledgee were the outright owner thereof. Pledgor hereby
irrevocably constitutes and appoints Pledgee as the proxy and attorney-in-fact
of Pledgor, with full power of substitution to exercise any of the rights
provided in the preceding sentence; provided, however, that Pledgee shall not
have any duty to exercise any such right or to preserve the same and shall not
be liable for any failure to do so or for any delay in doing so. Any sale shall
be made at a public or private sale at Pledgee's place of business, or at any
public building in Louisville, Kentucky or elsewhere to be named in the notice
of sale, either for cash or upon credit or for future delivery at such price as
Pledgee may deem fair, and Pledgee may be the purchaser of the whole or any part
of the Pledged Collateral so sold and hold the same thereafter in its own right
free from any claim of Pledgor or any right of redemption, which Pledgor hereby
waives to the maximum extent permitted by applicable law. Each sale shall be
made to the highest bidder, but Pledgee reserves the right to reject any and all
bids at such sale which, in its discretion, it shall deem inadequate. Demands of
performance, except as otherwise herein specifically provided for, notices of
sale, advertisements and the presence of property at sale are hereby waived and
any sale hereunder may be conducted by an auctioneer or any officer or agent of
Pledgee.

        (c)  Pledgee may, on one or more occasions and in its discretion,
postpone any sale or other disposition of any or all of the Pledged Collateral
by public announcement at the time of sale or the time of previous postponement
of sale, and no other notice of such postponement or postponements of sale need
be given, any other notice being hereby waived.

        (d)  If, at any time Pledgee shall determine to exercise its rights to
sell the whole or any part of the Pledged Collateral hereunder, such Pledged
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under the Act, Pledgee may, in its discretion (subject
only to applicable requirements of law), sell such Pledged Collateral or part
thereof by private sale in such manner and under such circumstances as Pledgee
may deem necessary or advisable, and shall not be required to effect such
registration or to cause the same to be effected. Without limiting the
generality of the foregoing, in any such event Pledgee in its discretion
(i) may, in accordance with applicable securities laws, proceed to make such
private sale notwithstanding that a registration statement for the purpose of
registering such Pledged Collateral or part thereof could be or shall have been
filed under said Act, (ii) may approach and negotiate with a single possible
purchaser to effect such sale, (iii) may restrict such sale to a purchaser who
will represent and agree that such purchaser is purchasing for its own account,
for investment and not with a view to the distribution or sale of such Pledged
Collateral or part thereof, and (iv) may place all or any part of the Pledged
Collateral with an investment banking firm for private placement which firm
shall be entitled to purchase all or any part of the Pledged Collateral for its
own account. In addition to a private sale as provided above in this Section 8,
if any of the Pledged Collateral shall not be freely distributable to the public
without registration under the Act at the time of any proposed sale pursuant to
this Section 8, then Pledgee shall not be required to effect such registration
or cause the same to be effected but, in its discretion (subject only to
applicable requirements of law), may require that any sale hereunder (including
a sale at auction) be conducted subject to restrictions (i) as to the financial
sophistication and ability of any Person permitted to bid or purchase at any
such sale, (ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof, (iii) as to the representations required to be made by
each Person bidding or

5

--------------------------------------------------------------------------------


purchasing at such sale relating to that Person's access to financial
information about Pledgor's and such Person's intentions as to the holding of
the Pledged Collateral so sold for investment, for its own account, and not with
a view of the distribution thereof, and (iv) as to such other matters as Pledgee
may, in its discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the UCC and other laws affecting the enforcement of creditors' rights and the
Act and all applicable state securities laws.

        (e)  Pledgor recognizes that Pledgee may be unable to effect a public
sale of any or all the Pledged Collateral and may be compelled to resort to one
or more private sales thereof. Pledgor also acknowledges that any such private
sale may result in prices and other terms less favorable to the seller than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Pledgee shall be under no obligation to delay a sale of any
of the Pledged Collateral for the period of time necessary to permit Pledgor to
cause such securities to be registered for public sale under the Act, or under
applicable state securities laws, even if Pledgor would agree to do so.

        (f)    Pledgor agrees that following the occurrence and during the
continuance of an Event of Default it will not at any time plead, claim or take
the benefit of any appraisal, valuation, stay, extension, moratorium or
redemption law now or hereafter in force in order to prevent or delay the
enforcement of this Agreement, or the absolute sale of the whole or any part of
the Pledged Collateral or the possession thereof by any purchaser at any sale
hereunder, and Pledgor waives the benefit of all such laws to the extent it
lawfully may do so. Pledgor agrees that it will not interfere with any right,
power and remedy of Pledgee provided for in this Agreement or now or hereafter
existing at law or in equity or by statute or otherwise, or the exercise or
beginning of the exercise by Pledgee of any one or more of such rights, powers,
or remedies. No failure or delay on the part of Pledgee to exercise any such
right, power or remedy and no notice or demand which may be given to or made
upon Pledgor by Pledgee with respect to any such remedies shall operate as a
waiver thereof, or limit or impair Pledgee's right to take any action or to
exercise any power or remedy hereunder, without notice or demand, or prejudice
its rights as against Pledgor in any respect. Pledgor waives all claims, damages
and demands against Pledgee arising out of the repossession, retention or sale
of the Pledged Collateral except such as result from Pledgee's gross negligence
or willful misconduct.

        (g)  Pledgor further agrees that a breach of any of the covenants
contained in this Section 8 will cause irreparable injury to Pledgee, that
Pledgee has no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 8
shall be specifically enforceable against Pledgor, and Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that the Secured Obligations are not then
due and payable in accordance with the agreements and instruments governing and
evidencing such obligations. Pledgor further acknowledges the impossibility of
ascertaining the amount of damages which would be suffered by Pledgee by reason
of a breach of any of such covenants and, consequently, agrees that, if Pledgee
shall sue for damages for breach, it shall pay, as liquidated damages and not as
a penalty, an amount equal to the lesser of (i) the value of the Pledged
Collateral pledged by Pledgor on the date that Pledgee shall demand compliance
with this Section 8, and (ii) the amount required to pay in full the Secured
Obligations.

        9.    Application of Proceeds.    Any cash held by Pledgee as Pledged
Collateral and all cash proceeds received by Pledgee in respect of any sale of,
liquidation of, or other realization upon all or any part of the Pledged
Collateral after the occurrence and during the continuance of an Event of
Default, shall be applied or distributed by Pledgee first, to the payment of the
reasonable costs and expenses of such sale, including, without limitation,
reasonable fees and expenses of counsel and all reasonable expenses, liabilities
and advances made or incurred by Pledgee in connection therewith and then to the
payment of all other Secured Obligations in accordance with the terms of the
Credit Agreement. After the application of all such proceeds as aforesaid,
Pledgee will return any excess to Pledgor (or any other

6

--------------------------------------------------------------------------------


Person as a court of competent jurisdiction otherwise may direct) and Pledgor
shall remain liable for any deficiency.

        10.    Power of Attorney.    Pledgor appoints Pledgee as Pledgor's
attorney, with power, after the occurrence and during the continuance of an
Event of Default, to endorse Pledgor's name on any checks, notes, acceptances,
money orders, drafts or other form of payment or security representing a portion
of the Pledged Collateral after the occurrence and during the continuance of an
Event of Default that may come into Pledgee's possession and to do all things
necessary to carry out this Agreement. Pledgor ratifies and approves all such
acts of such attorney. Pledgee, as attorney hereunder, will not be liable for
any acts or omissions, nor for any errors of judgment or mistakes of fact or
law. This power, coupled with an interest, is irrevocable until the payment in
full of the Secured Obligations and termination of the Credit Agreement.

        11.    Waiver.    No delay on Pledgee's part in exercising any power of
sale, lien, option or other right hereunder, and no notice or demand which may
be given to or made upon Pledgor by Pledgee with respect to any power of sale,
lien, option or other right hereunder, shall constitute a waiver thereof, or
limit or impair Pledgee's right to take any action or to exercise any power of
sale, lien, option, or any other right hereunder, without notice or demand, or
prejudice Pledgee's rights as against Pledgor in any respect.

        12.    Assignment.    Pledgee may assign, endorse or transfer any
instrument evidencing all or any part of the Secured Obligations to any Person,
and the holder of such instrument shall be entitled to the benefits of this
Agreement.

        13.    Termination.    As soon as practicable following, but in any
event within three (3) Business Days following, the payment in full of the
Secured Obligations and the termination of the Credit Agreement, Pledgee shall,
at Pledgor's expense, deliver to Pledgor the Pledged Collateral pledged by
Pledgor at the time subject to this Agreement and all instruments of assignment
executed in connection therewith, free and clear of the liens hereof and, except
as otherwise provided herein, all of Pledgor's obligations hereunder shall at
such time terminate.

        14.    Lien Absolute.    All right of Pledgee hereunder, and all
obligations of Pledgor hereunder, shall be absolute and unconditional
irrespective of:

        (a)  any lack of validity or enforceability of the Credit Agreement, any
other Loan Document or any other agreement or instrument governing or evidencing
any Secured Obligations;

        (b)  any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument
governing or evidencing any Secured Obligations;

        (c)  any exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to departure from the terms of,
any guaranty, for all of any of the Secured Obligations; or

        (d)  any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Pledgor.

        15.    Release.    Pledgor consents and agrees that Pledgee may at any
time, or from time to time, in its discretion (a) renew, extend or change the
time of payment, and/or the manner, place or terms of payment of all or any part
of the Secured Obligations and (b) exchange, release and/or surrender all or any
of the Pledged Collateral, or any part thereof, by whomsoever deposited, which
is now or may hereafter be held by Pledgee in connection with all or any of the
Secured Obligations; all in such manner and upon such terms as Pledgee may deem
proper, and without notice to or further assent from Pledgor, it being hereby
agreed that Pledgor shall be and remain bound upon this Agreement,

7

--------------------------------------------------------------------------------


irrespective of the existence, value or condition of any of the Pledged
Collateral, and notwithstanding any such change, exchange, settlement,
compromise, surrender, release, renewal or extension, and notwithstanding also
that the Secured Obligations may, at any time exceed the aggregate principal
amount thereof set forth in the Credit Agreement, or any other agreement
governing any Secured Obligations. Pledgor hereby waives notice of acceptance of
this Agreement, and also presentment, demand, protest and notice of dishonor of
any and all of the Secured Obligations, and promptness in commencing suit
against any party hereto or liable hereon, and in giving any notice to or of
making any claim or demand hereunder upon Pledgor. No act or omission of any
kind on Pledgee's part shall in any event affect or impair this Agreement.

        16.    Pledgee's Right to Take Action.    In the event that Pledgor
fails or refuses to perform any of its obligations set forth herein, including,
without limitation its obligation pursuant to Section 6(e) hereof to pay taxes,
assessments and other charges levied, assessed or imposed on the Pledged
Collateral, or otherwise fails or refuses to pay any amount necessary for the
preservation and protection of the Pledged Collateral, Pledgee shall have the
right, without obligation, to do all things it deems necessary or advisable to
discharge the same (including, without limitation, to pay any such taxes,
assessments, charges or other sums, together with interest and penalties
thereon) and any sums paid by Pledgee, or the cost thereof, including, without
limitation, attorneys' fees, shall be reimbursed by Pledgor to Pledgee on demand
and, until so reimbursed, shall bear interest at the default rate of interest
chargeable pursuant to the Credit Agreement.

        17.    Indemnification.    Pledgor agrees to indemnify and hold Pledgee
and each Lender harmless from and against (a) any taxes, liabilities,
obligations, losses, penalties, suits, costs, actions, judgments, claims and
damages, including attorney's fees and disbursements, and other expenses
incurred or arising by reason of the taking or the failure to take action by
Pledgee or any Lender, in good faith, in respect of any transaction effected
under this Agreement or in connection with the lien provided for herein,
including, without limitation, any taxes payable in connection with the delivery
or registration of any of the Pledged Collateral as provided herein, and (b) any
liabilities, obligations, losses, penalties, suits, costs, actions, judgments,
claims and damages, including attorney's fees and disbursements and other
expenses which may be imposed on, incurred by, or asserted against Pledgee or
any Lender in any litigation, proceeding or investigation, including, without
limitation, any of the foregoing brought under any federal or state securities
laws which is threatened, instituted or conducted by any governmental agency or
instrumentality or any other Person with respect to any aspect of or any
transaction contemplated by or referred to in, or any other matter related to
this Agreement, whether or not Pledgee or any Lender is a party thereto. The
obligations of Pledgor under this Section 17 shall survive the termination of
this Agreement.

        18.    Payments.    Pledgee shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments to any portion of the
Secured Obligations. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Pledgor
under the Bankruptcy Code, should Pledgor become insolvent or make an assignment
for the benefit of creditors or should a receiver or trustee be appointed for
all or any significant part of Pledgor's assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by Pledgee, whether as a "voidable preference", "fraudulent conveyance"
or otherwise all as though such payment or performance had not been made. In the
event that any payment or any part thereof, is rescinded, reduced, restored, or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8

--------------------------------------------------------------------------------


        19.    Miscellaneous.    

        (a)    No Liability.    Neither Pledgee nor any of its officers,
directors, employees, agents or counsel shall be liable for any action lawfully
taken or omitted to be taken by it or them hereunder or in connection herewith,
except for its or their own gross negligence or willful misconduct.

        (b)    No Changes.    No term, covenant or condition of this Agreement
can be changed or terminated except in accordance with Section 11.11 of the
Credit Agreement.

        (c)    Successors and Assigns.    All of the rights, privileges,
remedies and options given to Pledgee hereunder shall inure to the benefit of
its successors and assigns; and all the terms, conditions, promises, covenants,
provisions and warranties of this Agreement shall inure to the benefit of and
shall bind the representatives, successors and assigns of Pledgee and Pledgor.
Pledgor may not assign this Agreement to any Person.

        (d)    Interpretation.    Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

        (e)    GOVERNING LAW.    THIS AGREEMENT SHALL BE INTERPRETED, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE
INTERNAL LAWS, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF NEW YORK.

        (f)    Injunctive Relief.    Pledgor recognizes that, in the event that
Pledgor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to Pledgee; therefore, Pledgor agrees that Pledgee, if Pledgee so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

        (g)    Notices.    Except as otherwise provided herein, any notice
required hereunder shall be given in the manner and to the party to be notified
and its counsel, at the addresses and in the manner provided in the Credit
Agreement.

        (h)    Section Headings.    Any section headings used herein are solely
for the convenience of the parties and shall be without legal effect.

        (i)    TIME OF ESSENCE.    TIME IS OF THE ESSENCE IN ALL MATTERS
PERTAINING TO THE PAYMENT OR PERFORMANCE BY PLEDGOR OF ITS OBLIGATIONS
HEREUNDER.

        20.    Survival of Rights, Duties, Etc.    No termination or
cancellation (regardless of cause or procedure) of the Credit Agreement shall in
any way affect or impair the powers, obligations, duties, rights and liabilities
of the parties hereto in any way with respect to (i) any transaction or event
occurring prior to such termination or cancellation, (ii) the Pledged
Collateral, or (iii) any of Pledgor's undertakings, agreements, covenants,
warranties and representations contained in this Agreement and all such
undertakings, agreements, covenants, warranties and representations shall
survive such termination or cancellation until all of the Secured Obligations of
every nature whatsoever shall have been fully paid and satisfied.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be
executed by an officer thereunto duly authorized as of the date first above
written.

    "PLEDGOR"
 
 
MAGNETEK, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
Attest:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
ACCEPTED:
 
 
"PLEDGEE"
 
 
BANK ONE, KENTUCKY, N.A., as Agent
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



QuickLinks


STOCK PLEDGE AGREEMENT
